GRIFFIN, Judge.
The appellant entered guilty pleas to burglary of a structure and to resisting an officer without violence. At the sentencing hearing, the trial judge pronounced a sentence of three years imprisonment on the burglary offense and a concurrent sentence of one year in the county jail on the other offense. There is an identical notation on the guidelines scoresheet and in the court minutes. However, the box at the bottom of the “sentence” form designed to indicate concurrent sentences is not marked. The state unaccountably suggests this case should be remanded for “clarification” based on a record “conflict”. We disagree; the trial court’s intent is plain. We affirm the judgment but vacate the sentence and remand for entry of a corrected sentence that conforms to the oral pronouncement.
SENTENCE VACATED and REMANDED for correction.
W. SHARP and PETERSON, JJ., concur.